Opinion issued January 17, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00697-CV
____________

WELDON BEHRENS AND CHERYL A. LORQUET, Appellants

V.

MICHAEL R. GARCIA, ROSEMARY SANDEFUR, MARY KAISLER,
ALSON CHARLES GARCIA, AND MANUAL GARCIA, Appellees



On Appeal from the Probate Court No. 4
Harris County, Texas
Trial Court Cause No. 317718401



MEMORANDUM OPINION
	Appellants have filed an unopposed motion to dismiss their appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.